ELLISON, J. —
This action was begun before a justice of the peace on a promissory note. On appeal to the circuit court judgment was rendered for the defendant and plaintiff appealed.
The record presented does not show that any motion for new trial was filed. Nor does it show the filing of a bill of exceptions. These things appear in what purports to be a bill of exceptions, but the place for them is in the record proper.
After defendant had prepared his briefs and made the point, plaintiff then asked leave of court to file a supplemental abstract and without obtaining such leave did file such supplement. This cannot be allowed over the objection of the other party. [Harding v. Bedoll, *525202 Mo. 625; Everett v. Butler, 192, Mo. 564; Redd v. Railroad, 122 Mo. App. 93; Cross v. Henderson, 129 Mo. App. 537.]
There being no matter of exception before ns we are left to the record proper and finding no error therein the judgment will be affirmed. [Thompson v. Ruddick, 213 Mo. 561; Macon v. Jaeger, 133 Mo. App. 643; Stark Bros. v. Martin, 126 Mo. App. 575.]
All concur.